Citation Nr: 0113486	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from March 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision by 
the Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board, and on September 
17, 1999, the Board issued a decision which (in part) denied 
entitlement to service connection for PTSD.  The veteran 
appealed the Board's September 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
upon a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) by the Secretary of Veterans 
Affairs and the veteran, issued an Order dated September 27, 
2000, which vacated that part of the Board's decision denying 
entitlement to service connection for PTSD.

The September 1999 Board decision also denied entitlement to 
service connection for several disabilities on the basis that 
the claims were not well-grounded.  The Court's September 27, 
2000, Order did not vacate that part of the Board's September 
1999 decision and dismissed the veteran's appeals on those 
issues.  Theses service connection issues are therefore not 
before the Board.  However, the Board hereby directs the 
attention of the veteran and his representative to the fact 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
eliminates the requirement that service connection claims be 
"well-grounded."  The new law also provides that a veteran 
whose claim for service connection was denied as not well-
grounded and became final during the period beginning on July 
14, 1999, and ending on November 9, 2000, may (not later than 
November 9, 2002) request the RO to readjudicate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, 114 Stat. 2096, 2099-2100 (2000).

REMAND

The Joint Motion (upon which the Court's September 27, 2000, 
Order was based) noted that the Board had not considered a 
change in 38 C.F.R. § 3.304(f) which took place during the 
course of the appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Currently, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Prior to March 
1997, 38 C.F.R. § 3.304(f) provided that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Both 
versions of this regulation must be considered in the present 
case since the change in regulation became effective during 
the course of the veteran's appeal.  Additional development 
of the medical evidence is necessary to allow for 
consideration under both the former and current versions of 
38 C.F.R. § 3.304(f) regarding the requirement of a medical 
diagnosis of PTSD. 

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation sets forth notice and assistance provisions for 
VA to follow with regard to claims.  In view of the need for 
further development and action pursuant to the Court's Order 
and Joint Remand, review of the record to ensure compliance 
with the Veterans Claims Assistance Act of 2000 is also 
appropriate.

Further, evidence pertinent to the issue on appeal (a 
February 2001 private psychological evaluation) has been 
added to the claims file subsequent to the Court's Order in 
this case.  Accordingly, the evidence is referred to the RO 
for consideration and review upon preparation of a 
Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and take any necessary action 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  After completion of the above, the 
veteran should be scheduled for a special 
VA examination (if possible, by two 
psychiatrists who have not previously 
examined the veteran) to determine 
whether a diagnosis of PTSD is warranted 
under either the prior or the current 
versions of 38 C.F.R. § 3.304(f).  It is 
imperative that the claims file be made 
available to the examiners and reviewed 
by the examiners in connection with the 
examination.  The examiners must 
determine whether the diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied.  If the diagnostic criteria 
for post-traumatic stress disorder are 
not satisfied, the examiners should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiners should comment 
upon the link between the current 
symptomatology and one or more of the 
veteran's claimed in-service stressors.  
The report of examination should include 
a complete rationale for all opinions 
expressed.

3.  The RO should then consider the 
current appellate issue of entitlement to 
service connection for PTSD.  The RO's 
review should include consideration of 
the previous (pre-March 1997) and amended 
version of 38 C.F.R. § 3.304(f) that 
became effective June 18, 1999 (made 
retroactively effective to March 7, 
1997).  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.

After completion of the above, the RO should return the case 
to the Board for review.  The purpose of this is to comply 
with the Court's September 27, 2000, Order and to also ensure 
compliance with applicable laws and regulations, including 
the Veterans Claims Assistance Act of 2000.  The veteran and 
his representative are free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




